DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "the gradual decrease region includes projections having a constant height from the base surface" in lines 1-2. Examiner notes that claim 1 recites the plurality of projections as "projecting at a height of from 0.1 mm to 1.0 mm from the base surface" (lines 4-6) and that "the pattern region is provided with a gradual decrease region in which a height of projections disposed adjacent to each other gradually decreases" in the last 2 lines. The limitation of claim 2 requiring a constant height from the base surface appears to conflict with the claim 1's recitation of projections having gradually decreasing height. Furthermore, claim 1 recites the projections as "projecting at a height of from 0.1 mm to 1.0 mm from the base surface" (lines 4-6) whereas claim 2 appears to intend for the projections to project from the bottom raising portion. For the purpose of examination of claim 
Claim 5 recites "the bottom raising portion is formed such that a top of the bottom raising portion does not project toward an outer side of the tire from the outer surface" in the last 2 lines. The bottom raising portion is raised from the base portion (claim 2) and it is unclear as to how it could not "project toward" an outer side. It appears applicant intended to recite that the bottom raising portion does not project beyond/outward from the outer surface of the tire. For the purpose of examination, it is assumed to not project beyond the outer surface.
Claim 6 recites "the projections are formed such that tops of the projections do not project toward an outer side of the tire from the outer surface" in the last 2 lines. The projections project from the base portion/bottom raising portion (claim 2) and it is unclear as to how they could not "project toward" an outer side. It appears applicant intended to recite that the projections do not project beyond/outward from the outer surface of the tire. For the purpose of examination, it is assumed to not project beyond the outer surface.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Attinello (US 5645660) in view of Himuro (JP10-297222, with English machine translation).
Regarding claim 1, Attinello discloses a tire comprising a decorative portion (see decorative band of ridges 20, Fig. 8A, 8B), a base surface (see base between ridges, Fig. 8A), a pattern region that includes a plurality of projections (see ridges 20), wherein the pattern region is provided with a gradual decrease region in which a height of the projections disposed adjacent to each other gradually decreases (see Fig. 8A). Attinello provides an example ridge height of 0.45mm (col 4, lines 30-34).
Attinello does not disclose the ridge interval as 0.1 mm to 1.0mm. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ridges of Attinello to fall within the claimed interval range since Himuro, similarly directed towards tire sidewall decoration, teaches a ridge pattern having different heights wherein ridge height can range between 0.3 to 2mm in height and ridge interval can range from 0.3 to 5 mm to enhance sidewall visibility and mask irregularities (abstract, [0005,0016]), said ranges overlapping the claimed ranges.

Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi (JP2008-062704, with English machine translation) in view of Himuro (JP10-297222, with English machine translation).
Regarding claims 1 and 2, Iwabuchi discloses a tire comprising a decorative portion (pattern part 3) on the outer surface of a tire that has a base surface (bottom most part of ridges); a bottom raising portion (raised depth portions), and a plurality of projections that project from the base surface/bottom raising portion (see plurality of ridges 5). See annotated Fig. 5 below. The heights of the projections are constant from the base surface while the height from the bottom raising portion to the tops of the projections decreases from the outer sides to the center side. While Iwabuchi depicts only a single decrease in projection height and single increase in bottom raising portion height, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the projection heights as gradually decreasing (as measured from the bottom raising portion) and the 

    PNG
    media_image1.png
    300
    692
    media_image1.png
    Greyscale

Iwabuchi teaches example projection heights of 0.3mm from the base surface (see Fig. 5; [0023]). Iwabuchi does not disclose the ridge interval as 0.1 mm to 1.0mm. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ridges of Iwabuchi to fall within the claimed interval range since Himuro, similarly directed towards tire sidewall decoration, teaches a ridge pattern having different heights wherein ridge height can range between 0.3 to 2mm in height and ridge interval can range from 0.3 to 5 mm to enhance sidewall visibility and mask irregularities (abstract, [0005,0016]), said ranges overlapping the claimed ranges.
Regarding claim 3, in the Fig. 5 embodiment, the height of the bottom raising portion increases from each side towards the center. This structure is construed as two gradual increase portions connected in mutually opposite directions.
Regarding claims 5 and 6, the base surface is a bottom of a recess formed toward an inner side of the tire with respect to the outer surface (see annotated Fig. 5 above, base surface is recessed inwards of outer surface 1). The bottom raising portions and the projections do not project outward from the outer die of the tire. Iwabuchi states that the height of the ridges is 0.1mm lower than the sidewall surface 1 to make the distinction from the mark clearer ([0028]).
Regarding claim 8, Iwabuchi teaches that there may be three or more types of marks ([0029]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi (JP2008-062704, with English machine translation) in view of Himuro (JP10-297222, with English machine translation) as applied to claim 2 above, and further in view of Ratliff (US 5807446) or Roberts (US 4198774).
Regarding claim 4, while Iwabuchi does not disclose a portion in which a height of the bottom raising portion changes is formed with a curve that projects toward the base surface, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured a portion of the bottom raising portion with a concave curvature in view of (1) Ratliff, similarly directed towards tire decorations, teaches to configure bases between triangular ribs as radiused to ensure that the ridge does not exhibit cracks (col 3, lines 10-13) or (2) Roberts, similarly directed towards tire decorations, teaches that triangular shaped ridges may alternatively be configured as sinusoidal or tear drop to provide visual enhancement and/or dirt retention (see Figs. 5a-5e, col 5, lines 26-52). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/769,430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of application '430 requires first, second, and third pattern regions of projections having height and intervals of 0.1 to 1.0mm wherein the height decreases from the first region to the third region and the first, second, and third regions are arranged in sequence. This arrangement and height difference is construed as a gradual decrease in height wherein the first, second, and third regions are collectively construed as the pattern region of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749